Exhibit 10.24

LOGO [g69766g55t59.jpg]

PRIVATE & CONFIDENTIAL

Jean-Claude Kunz

Lausanne, April 1, 2009

Dear Jean-Claude,

Further to your annual performance assessment and discussion with your
supervisor, we are pleased to confirm that effective as of April 1, 2009, your
annual base salary is being increased by 4%.

 

from   CHF 1,014,000.00 p.a.*        /        CHF 78,000.00 p.m.* to   CHF
1,054,560.00 p.a.    /        CHF 81,120.00 p.m.

Your new Position in Range as a result of this salary increase is now 34%.

All other conditions relating to your employment with Philip Morris
International Management S.A. remain as stated in your letter of employment
issued at the time of the engagement and, if applicable, in any subsequent
amendments.

We take this opportunity of wishing you continued success and satisfaction.

 

Yours sincerely,

Peter-Paul Adriaansen

Director Human Resources Decision Support &

Business Partner Switzerland

LOGO [g69766g43g32.jpg]

 

* p.a. = annual

* p.m. = monthly

LOGO [g69766g88r16.jpg]